     Case 1:19-cv-01408-DAD-SAB Document 14 Filed 05/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE W. HARRIS,                                 No. 1:19-cv-01408-NONE-SAB (PC)
12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, AND DISMISSING
13          v.                                          ACTION FOR FAILURE TO STATE A
                                                        COGNIZABLE CLAIM FOR RELIEF
14   DR. JHAMOU, et.al.,
                                                        (Doc. No. 12)
15                      Defendants.
16

17

18          Plaintiff Antoine W. Harris, appearing pro se and in forma pauperis, brought this civil

19   rights action under 42 U.S.C. § 1983 against his former neurologist, defendant Dr. Jhamou, at

20   Adventist Health Bakersfield (formerly San Joaquin Community Hospital). (Doc. Nos. 1 at 2; 7

21   at 7.) Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302, this matter was referred to a

22   United States Magistrate Judge for screening. After the assigned magistrate judge found that

23   plaintiff’s initial complaint failed to state a cognizable claim for relief and granted leave to

24   amend, (Doc. No. 7), plaintiff filed the operative first amended complaint (FAC) on February 13,

25   2020, (Doc. No. 10). On March 13, 2020, the magistrate judge found that the FAC was still

26   legally deficient and recommended that this action be dismissed with prejudice. (Doc. No. 12.)

27   The findings and recommendations were served on plaintiff and contained notice that any

28   objections thereto were to be filed within thirty days after service. (Id.) Plaintiff filed objections
                                                        1
     Case 1:19-cv-01408-DAD-SAB Document 14 Filed 05/20/20 Page 2 of 3

 1   on March 30, 2020. (Doc. No. 13.)

 2              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 3   court has conducted a de novo review of this case and carefully reviewed relevant records.

 4   Overall, the FAC is “substantially similar to Plaintiff’s original complaint” and reflects the same

 5   pleading defects identified in the first screening order. (Doc. No. 12 at 8.) Specifically, plaintiff

 6   still fails to allege facts establishing that defendant Dr. Jhamou violated his Eighth Amendment

 7   rights by providing him inadequate medical care with deliberate indifference. (Id. at 4-8.) Thus,

 8   there is no reason for the court to depart from the analysis set forth in the magistrate judge’s

 9   findings and recommendations. In his objections, plaintiff argues that the failure to allege the

10   required facts is not because he has no viable claims, but because the magistrate judge’s screening

11   order is incomprehensible to him as a layman. (Doc. No. 13 at 1-2.) Plaintiff contends that he

12   did not understand what he needed to plead. (Id.)

13              The court disagrees with plaintiff’s characterization of the screening order. For instance,

14   that screening order details how the allegation that defendant Dr. Jhamou negligently

15   misdiagnosed plaintiff’s medical condition alone is not sufficient to rise to the level of deliberate

16   indifference because plaintiff must allege facts showing how the defendant was aware of the

17   substantial risk to plaintiff and consciously disregarded that risk. (See Doc. No. 7 at 4-7.)

18   Allegations of mere negligence are insufficient to state a constitutional claim in this regard.

19   Despite this direction, in his FAC plaintiff simply re-alleges that defendant Dr. Jhamou

20   negligently misdiagnosed him without any more explanation. (See Doc. No. 10 at 4-6.) The
21   court also agrees with the magistrate judge’s finding that the circumstances here do not support

22   the granting of plaintiff’s third request for appointment of counsel. (See id. at 7-8.) Finally, the

23   undersigned agrees with the conclusion that, under these circumstances and given the direction

24   provided in the screening order, that the granting of further leave to amend would be futile. (Id.

25   at 8-9.)

26              Accordingly,
27       1. The findings and recommendations issued on March 13, 2020 (Doc. No. 12) are adopted

28              in full;
                                                         2
     Case 1:19-cv-01408-DAD-SAB Document 14 Filed 05/20/20 Page 3 of 3

 1     2. The instant action is dismissed with prejudice for failure to state a cognizable claim for

 2        relief; and

 3     3. The clerk of the court is directed to assign a district judge to this case for the purpose of

 4        closing the case and then to close this case.

 5   IT IS SO ORDERED.
 6
       Dated:    May 19, 2020
 7                                                       UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
